Rothschild Asset Management Inc. Rothschild U.S. Large-Cap Core Fund Rothschild U.S. Large-Cap Value Fund Rothschild U.S. Small/Mid-Cap Core Fund Rothschild U.S. Small-Cap Core Fund Rothschild U.S. Small-Cap Value Fund Rothschild U.S. Small-Cap Growth Fund Supplement dated June 10, 2015 to Prospectus dated December 22, 2015, as amended Please note that certain specific Fund classes may not be immediately available for purchase.Contact the Funds at (844) RAM-FUND (1-844-726-3863), to determine if the Class you would like to purchase is available. Please retain this Supplement with the Prospectus.
